[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-16491         ELEVENTH CIRCUIT
                                                   DECEMBER 14, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                     D. C. Docket No. 08-00315-CR-14-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DEMETRIUS MARCELLUS GREEN,
a.k.a. DD,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (December 14, 2010)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Demetrius Marcellus Green appeals his sentence of 194 months’
imprisonment after pleading guilty to conspiracy to distribute and possess with

intent to distribute crack and powder cocaine, in violation of 21 U.S.C. § 846. On

appeal, Green argues that the district court clearly erred in determining the drug

quantity for which he was held accountable for purposes of calculating his base

offense level under U.S.S.G. § 2D1.1.

      We review a district court’s factual determination of the drug quantity

attributable to a defendant for clear error. United States v. Rodriguez, 398 F.3d

1291, 1296 (11th Cir. 2005). “In estimating the quantity of drugs attributable to a

defendant, a court may base its computation on evidence showing the average

frequency and amount of a defendant’s drug sales over a given period of time.”

United States v. Frazier, 89 F.3d 1501, 1506 (11th Cir. 1996). “Although

sentencing may be based on fair, accurate, and conservative estimates of the

quantity of drugs attributable to a defendant, sentencing cannot be based on

calculations of drug quantities that are merely speculative.” United States v.

Zapata, 139 F.3d 1355, 1359 (11th Cir. 1998).

      In this case, the probation officer calculated the drug quantity for which

Green was accountable by relying on an estimate provided by Green’s drug

supplier, Telly Petty. Petty later testified at Green’s sentencing hearing and

provided a more conservative estimate. Green argues that the district court erred



                                           2
by adopting the probation officer’s drug-quantity calculation, rather than using

Petty’s sworn testimony to calculate the drug quantity.

      We find no reversible error. As the government correctly explains in its

brief, even if the district court used the most conservative figures from Petty’s

testimony, Green’s base offense level would have remained the same. Thus, even

if the court erred by adopting the probation officer’s drug-quantity calculation, any

such error was harmless. We further reject Green’s suggestion that Petty’s varying

estimates rendered him unreliable.

      AFFIRMED.




                                           3